 



EXHIBIT 10.22
FORM OF AGREEMENT FOR RESTRICTED STOCK AWARD
This Agreement for Restricted Stock Award (the “Agreement”) is between FIRST
FINANCIAL BANCORP., an Ohio Corporation (the “Corporation”), and       who, as
of      , 2008, which is the date of this Agreement, is an employee of      
(the “Employee”):
WHEREAS, the Corporation established the 1999 Stock Incentive Plan for Officers
and Employees (the “Plan”) and a Committee of the Board of Directors of the
Corporation designated in the Plan (the “Committee”) approved the execution of
this Agreement containing the Restricted Stock Award herein set forth to the
Employee upon the terms and conditions hereinafter set forth:
NOW THEREFORE, in consideration of the mutual obligations contained herein, it
is hereby agreed:

1.   Award of Restricted Stock. The Corporation hereby awards to Employee as of
the date of this Agreement            shares of restricted Common Stock of the
Corporation (“Common Stock”), without par value, in consideration of services to
be rendered.   2.   Restrictions on Transfer. The shares of restricted Common
Stock so received by the Employee and any additional shares attributable thereto
received by the Employee as a result of any stock dividend, recapitalization,
merger, reorganization or similar event are subject to the restrictions set
forth herein and may not be sold, assigned, transferred, pledged or otherwise
encumbered during the Restriction Period, except as permitted hereby.   3.  
Restriction Period. The Restriction Period begins as of the date of this
Agreement and ends with respect to the restricted Common Stock granted under
this Agreement as of whichever is later: (i) the applicable anniversary date(s)
of the date of this Agreement (the “Anniversary Dates”) as set forth in
Schedule 3(a), or (ii) the applicable Anniversary Date(s) as of which the
Committee determines that the applicable Benchmarks are met as set forth in
Schedule 3(b). The ending of the Restriction Period also may be referred to in
this Agreement as the vesting of the restricted Common Stock or as when the
Common Stock vests. Notwithstanding the foregoing, if the Committee determines
that there has been a Change in Control (as such term is defined in the Plan),
the Restriction Period ends with respect to such shares of restricted Common
Stock, effective as of the date of such Change in Control (as determined by the
Committee).       The Committee may, at the time of the granting to the Employee
of the restricted Common Stock or at any time thereafter, reduce or terminate
the Restriction Period otherwise applicable to all or any portion of the
restricted Common Stock, provided, however, that if the Employee is a Covered
Employee (as defined in the Plan), any applicable Benchmarks have been
satisfied, or the Covered Employee has terminated employment due to his or her
death or Disability (as defined in the Plan).

Schedule 3(a)

                  Shares of Common Stock         First Eligible to Vest on    
Anniversary Date   Indicated Anniversary Date Group   of this Agreement   If
Benchmarks Are Met A  
1st anniversary date
  25% B  
2nd anniversary date
  25% C  
3rd anniversary date
  25% D  
4th anniversary date
  25%

 



--------------------------------------------------------------------------------



 



Schedule 3(b)

    Restricted stock grant awards made in 2008 will only vest if a minimum level
of performance is achieved during each vesting period. The basis of the minimum
level of performance will be the achievement of a return on equity (ROE) by
First Financial Bancorp (FFBC) greater than or equal to the ROE of the 25th
percentile of a national peer group for the vesting period.       The restricted
stock awards will follow a four-year vesting schedule. The approach to applying
the performance trigger will be as follows.   •   For the year a stock award
vests the first measurement will be the ROE for that year. If FFBC’s ROE is
greater than or equal to the ROE of the 25th percentile of a national peer group
then the grant will vest. If FFBC’s ROE is less than the peer number referenced
above, then the award will not vest but will roll to the following year for
possible vesting.   •   In subsequent years an award that did not previously
vest may vest if the average ROE for the grant period is greater than or equal
to the average ROE of the 25th percentile of a national peer group for the grant
period. As an example, if year 2 of a grant does not vest, but in year 3 the
average ROE for the three years of the grant is greater than or equal to the
average ROE of the 25th percentile of a national peer group for the grant
period, then the award that was rolled over from year 2 vests.   •   In the
final year of vesting for a stock award (year 4) the award that vests in that
year would vest if one of two criteria are met. The first is if the ROE for that
year is greater than or equal to the ROE of the 25th percentile of a national
peer group for that year and the second is if the average ROE for the four years
of the grant is greater than or equal to the average ROE of the 25th percentile
of a national peer group for the grant period. The national peer group is the
group of publicly traded, bank holding companies between $3 billion and
$10 billion in total assets for the reporting period as set forth in the 2008
Long Term Incentive Plan Grant Design.   4.   Forfeiture Provision.
Notwithstanding any other provision of this Agreement, Employee hereby agrees
that if his or her employment with the Corporation is terminated for any reason,
voluntarily or involuntarily, whether by retirement, death, disability,
resignation or dismissal for cause or otherwise, and such termination is prior
to the ending of the Restriction Period applicable to any shares of the
restricted Common Stock, the Employee’s ownership and all related rights with
respect to all shares of Common Stock for which the Restriction Period has not
ended as of the date that the termination of employment occurs will be forfeited
automatically as of the date that such termination of employment occurs, and the
Corporation automatically will become the sole owner of such shares as of such
date.       References to the Corporation in this Section include the
Corporation’s subsidiaries and Affiliates. A transfer of the Employee’s
employment between subsidiaries and/or Affiliates of the Corporation or between
any subsidiary or Affiliate and the Corporation will not be considered a
termination of employment for purposes of this Agreement. Notwithstanding the
foregoing, an Employee’s employment will be considered terminated for purposes
of this Agreement as of the date that the Employee’s employing subsidiary or
Affiliate ceases to be a subsidiary or Affiliate of the Corporation for any
reason, unless prior to or as of such date the Employee’s employment is
transferred to the Corporation or to a remaining subsidiary or Affiliate of the
Corporation.

2



--------------------------------------------------------------------------------



 



5.   Stock Certificates.

  (a)   Upon award of the restricted Common Stock to the Employee, one or more
stock certificates which evidence such shares of restricted Common Stock will be
issued by the Corporation for the benefit of the Employee. Each such stock
certificate will be deposited with and held by the Corporation or its agent. Any
such certificate for restricted Common Stock of the Corporation resulting from
any stock dividend, recapitalization, merger, reorganization or similar event
will also be deposited with and held by the Corporation or its agent. All such
stock certificates and Common Stock evidenced thereby will be subject to the
forfeiture provisions, limitations on transferability and all other restrictions
herein contained. The Employee hereby agrees to deposit with the Corporation
stock powers endorsed by the Employee in blank and in such number as requested
by the Corporation.     (b)   All stock certificates for shares of restricted
Common Stock issued during the Restriction Period will bear the following
legend:         “The transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) of the First Financial Bancorp. 1999 Stock Incentive Plan and a
Restricted Stock Agreement. Copies of such Plan and Agreement are on file at the
offices of First Financial Bancorp., Hamilton, Ohio.”     (c)   With regard to
any shares of restricted Common Stock which cease to be subject to restrictions
pursuant to Section 3, the Corporation will, within sixty (60) days of the date
such shares cease to be subject to restrictions, transfer Common Stock for such
shares free of all restrictions set forth in the Plan and this Agreement to the
Employee or the Employee’s designee, or in the event of such Employee’s death
subsequent to expiration of the Restriction Period, to the Employee’s legal
representative, heir or legatee.

6.   Shareholder’s Rights. Subject to the terms of this Agreement, during the
Restriction Period:

  (a)   The Employee will have, with respect to the restricted Common Stock, the
right to vote all shares of the restricted Common Stock received under or as a
result of this Agreement, including shares which are subject to the restrictions
on transfer in Section 2 and to the forfeiture provisions in Section 4 of this
Agreement.     (b)   Cash dividends paid with respect to restricted Common Stock
during the Restriction Period will be paid in cash to the Employee.     (c)  
Dividends payable in Common Stock with respect to the restricted Common Stock
during the Restriction Period will be held subject to the vesting of the
underlying restricted Common Stock and then automatically paid in the form of
Common Stock to the Employee.

7.   Regulatory Compliance. The issue of shares of restricted Common Stock and
Common Stock will be subject to full compliance with all then-applicable
requirements of law and the requirements of the exchange upon which Common Stock
may be traded, as set forth in the Plan.   8.   Withholding Tax. The Employee
agrees that, in the event that the award and receipt of the restricted Common
Stock or the expiration of restrictions thereon results in the Employee’s
realization of income which for federal, state or local income tax purposes is,
in the opinion of counsel for the Corporation, subject to withholding of tax at
source by the Employee’s employer, the Employee will pay to such Employee’s
employer an amount equal to such withholding tax or

3



--------------------------------------------------------------------------------



 



    make arrangements satisfactory to the Corporation regarding the payment of
such tax (or such employer on behalf of the Corporation may withhold such amount
from Employee’s salary or from dividends paid by the Corporation on shares of
the restricted Common Stock or any other compensation payable to the Employee).
  9.   Investment Representation. The Employee represents and agrees that if he
or she is awarded and receives the restricted Common Stock at a time when there
is not in effect under the Securities Act of 1933 a registration statement
pertaining to the shares and there is not available for delivery a prospectus
meeting the requirements of Section 10(A)(3) of said Act, (i) he or she will
accept and receive such shares for the purpose of investment and not with a view
to their resale or distribution, (ii) that upon such award and receipt, he or
she will furnish to the Corporation an investment letter in form and substance
satisfactory to the Corporation, (iii) prior to selling or offering for sale any
such shares, he or she will furnish the Corporation with an opinion of counsel
satisfactory to the Corporation to the effect that such sale may lawfully be
made and will furnish the Corporation with such certificates as to factual
matters as the Corporation may reasonably request, and (iv) that certificates
representing such shares may be marked with an appropriate legend describing
such conditions precedent to sale or transfer.   10.   Federal Income Tax
Election. The Employee hereby acknowledges receipt of advice that, pursuant to
current federal income tax laws, (i) he or she has thirty (30) days in which to
elect to be taxed in the current taxable year on the fair market value of the
restricted Common Stock in accordance with the provisions of Internal Revenue
Code Section 83(b), and (ii) if no such election is made, the taxable event will
occur upon expiration of restrictions on transfer at termination of the
Restriction Period and the tax will be measured by the fair market value of the
restricted Common Stock on the date of the taxable event.   11.   Adjustments.
If, after the date of this Agreement, the Common Stock of the Corporation is, as
a result of a merger, reorganization, consolidation, recapitalization,
reclassification, split-up, spin-off, separation, liquidation, stock dividend,
stock split, reverse stock split, property dividend, share repurchase, share
combination, share exchange, issuance of warrants, rights or debentures or other
change in corporate structure of the Corporation, increased or decreased or
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Corporation or of another corporation, then:

  (a)   there automatically will be substituted for each share of restricted
Common Stock for which the Restriction Period has not ended granted under the
Agreement the number and kind of shares of stock or other securities into which
each outstanding share is changed or for which each such share is exchanged; and
    (b)   the Corporation will make such other adjustments to the securities
subject to provisions of the Plan and this Agreement as may be appropriate and
equitable; provided, however, that the number of shares of restricted Common
Stock will always be a whole number.

12.   Notices. Each notice relating to this Agreement must be in writing and
delivered in person or by registered mail to the Corporation at its office, 300
High Street, Hamilton, Ohio 45011, attention of the Secretary, or at such other
place as the Corporation has designated by notice. All notices to the Employee
or other person or persons succeeding to his or her interest will be delivered
to the Employee or such other person or persons at the Employee’s address below
specified or such other address as specified in a notice filed with the
Corporation.   13.   Determinations of the Corporation Final. Any dispute or
disagreement which arises under, as a result of, or in any way relates to the
interpretation or construction of this Agreement will be

4



--------------------------------------------------------------------------------



 



    determined by the Board of Directors of the Corporation or by a committee
appointed by the Board of Directors of the Corporation (or any successor
corporation). The Employee hereby agrees to accept any such determination as
final, binding and conclusive for all purposes.   14.   Successors. All rights
under this Agreement are personal to the Employee and are not transferable
except that in the event of the Employee’s death, such rights are transferable
to the Employee’s legal representatives, heirs or legatees. This Agreement will
inure to the benefit of and be binding upon the Corporation and its successors
and assigns.   15.   Obligations of the Corporation. The liability of the
Corporation under the Plan and this Agreement is limited to the obligations set
forth therein. No term or provision of the Plan or this Agreement will be
construed to impose any liability on the Corporation in favor of the Employee
with respect to any loss, cost or expense which the Employee may incur in
connection with or arising out of any transaction in connection therewith.   16.
  Governing Law. This Agreement will be governed by and interpreted in
accordance with the laws of the State of Ohio.   17.   Plan. The First Financial
Bancorp. 1999 Stock Incentive Plan for Officers and Employees (the “Plan”) will
control if there is any conflict between the Plan and this Agreement and on any
matters that are not contained in this Agreement. A copy of the Plan has been
provided to the Employee and is incorporated by reference and made a part of
this Agreement. Capitalized terms used but not specifically defined in this
Agreement will have the definitions given to them in the Plan.   18.   Entire
Agreement. This Agreement and the Plan supersede any other agreement, whether
written or oral, that may have been made or entered into by the Corporation
and/or any of its subsidiaries and the Employee relating to the shares of
restricted Common Stock that are granted under this Agreement. This Agreement
and the Plan constitute the entire agreement by the parties with respect to such
matters, and there are no agreements or commitments except as set forth herein
and in the Plan.   19.   Captions; Counterparts. The captions in this Agreement
are for convenience only and will not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. This
Agreement may be executed in any number of counterparts, each of which will
constitute one and the same instrument.

IN WITNESS WHEREOF, this Agreement for Restricted Stock Award has been executed
and dated by the parties hereto as of the day and year first above written.

                  FIRST FINANCIAL BANCORP.    
 
           
 
  By:   /s/ Claude E. Davis    
 
     
 
Claude E. Davis    
 
  Title:   President & CEO      
 
           
 
     
 
Signature of Employee    

5



--------------------------------------------------------------------------------



 



I hereby direct that all cash dividends to which I am entitled on my shares of
restricted Common Stock under the foregoing Agreement as well as all notices and
other written communications in connection with such shares be mailed to me at
the following address:

         
 
 
 
Name of Employee    
 
       
 
 
 
Street Address    
 
       
 
 
 
City, State, and Zip Code    
 
       
 
 
 
Social Security Number    
 
       
 
 
 
Signature of Employee    

6